In a proceeding pursuant to section 384-b of the Social Services Law for an order committing the guardianship and custody of a child to the Angel Guardian Home and authorizing said home to place the child for adoption, the child’s mother appeals from an order of the Family Court, Kings County, dated August 23, 1977, which, after a hearing, granted the relief requested. Order reversed, on the law, without costs or disbursements, and matter remitted to the Family Court for a new hearing consistent herewith. In our view, it was an improvident exercise of discretion for the Family Court to render a determination without having heard testimony from the appellant. In addition, we feel that updated psychiatric evaluations of the mother should be introduced at the hearing so that the court has a complete record upon which to base its decision. Rabin, J. P., Margett, Martuscello and Weinstein, JJ., concur.